UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 oTRANSITIONAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transitional period from to Commission File No. 0-52524 VANITY EVENTS HOLDING, INC. (Exact name of registrant as specified in its charter) Delaware 43-2114545 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Front Street Brookings, South Dakota 57006 (Address of principal executive offices) (zip code) (605) 692-8226 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesR No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £Accelerated filer £Non-accelerated filer £ Smaller Reporting Company R Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes £ NoR Number of shares of common stock issued and outstanding as ofAugust 4, 2011was 67,628,695. 1 VANITY EVENTS HOLDING, INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Unaudited Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 PART II – OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. [Reserved] 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 25 2 PART I ITEM 1. FINANCIAL STATEMENTS VANITY EVENTS HOLDING, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $7,219 and $11,185, respectively Inventory Other current assets Receivable from related party Total current assets Property and equipment, net Total assets $ $ Liabilities and deficiency in stockholders' equity Current liabilities: Bank overdraft $ $ Accounts payable and accrued expenses Notes payable - bank, current portion Notes payable - other, net of discount of 218,025 and $132,877, respectively Notes payable - related parties Accrued payroll liabilities and sales tax liabilities Other liabilities Derivative liabilities Total current liabilities Deficiency in stockholders' equity: Preferred stock, authorized 50,000,000 shares, $0.001 par value, 500,000 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively Common stock authorized 350,000,000 shares, $0.001 par value, 67,628,695 and 64,989,807 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively Additional paid in capital Accumulated deficit ) ) Total deficiency in stockholders' equity ) ) Total liabilities and deficiency in stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 VANITY EVENTS HOLDING, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues $ Cost of goods sold Gross profit Operating expense: Selling expense General and administrative expense Total operating expense Loss from operations ) Gain on change in fair value of derivative liability - - Interest expense and amortization of debt discount ) Loss before provision for income taxes ) Provision for income taxes - Net loss ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding, Basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 VANITY EVENTS HOLDING, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Allowance for doubtful accounts ) - Change in fair value of derivative liability ) - Amortization of debt discount - Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) Other assets ) Accounts payable and other current liabilities Net cash used in operating activities ) ) Cash flows from investing activities: Cash paid for fixed assets ) ) Cash flows from financing activities: Bank overdraft ) - Proceeds from notes payable - bank - Repayments of notes payable - bank ) Proceeds from notes payable - related parties Repayments of notes payable - related parties ) ) Proceeds from notes payable - other - Repayments of notes payable - other ) Advances - other - Advances to related party - ) Net cash provided by financing activities Net increase in cash Cash, beginning of period Cash, end of period $ $ Supplemental Schedule of Cash Flow Information: Cash paid for interest $ $
